DETAILED ACTION
This action is responsive to the amendments filed 10/7/2021.
Claims 1-11 are pending. Claims 1-10 are currently amended and Claim 11 is new.
All prior rejections under 35 U.S.C. § 102 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koren, U.S. PGPUB No. 2007/0208992 (“Koren”), in view of Kawano, U.S. PGPUB No. 2005/0235216 (“Kawano”).
Koren teaches a display control system comprising at least one processor configured to: 
obtain shared information shared by a first user and a second user ([0083] describes that the system enables sharing information among a group of users; [0087] describes users sharing a common set of data); 
obtain first individual setting information specified by the first user ([0088] describes a data sharing mode allowing independent arrangement of shared data viewed by each user);
obtain second individual setting information specified by the user ([0088] describes a data sharing mode allowing independent arrangement of shared data viewed by each user, meaning a second user can change an arrangement independently of a first user);
display the shared information on a first display of the first user based on the first setting information ([0088] describes that in the data sharing mode, a user changing a layout does not affect other user views of the shared application); and
display the shared information on a second display of the second user based on the second setting information ([0088] describes that in the data sharing mode, a user changing a layout does not affect other user views of the shared application, meaning a second user’s arrangement is displayed independently of any other user).
Koren, in view of Kawano teaches the first individual setting information being related to a first display setting of the first user, and the second individual setting information being related to a second display setting of the second user. Koren teaches first and second display settings, as described above. Kawano teaches at [0063]-[0064] that a client can receive shared layout information, which the user can then edit. [0066] describes that a display layout thusly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kawano with Koren. Kawano teaches that users can change layouts of shared text in order to facilitate editing those texts. Therefore, one of skill in the art would seek to combine aspects of Kawano with Koren, in order to improve user experience by making the editing process simpler and more convenient, as saving layout settings custom to each client allows each user repeated access to layouts best suited to their individual tasks.
Claim 9 recites a method carried out by the system of Claim 1, and is similarly rejected. Claim 10 recites a storage medium which causes a computer to function as the system of Claim 1, and is likewise rejected.
With regard to Claim 2, Koren teaches that the shared information is displayed in a tabular format, and the first individual setting information indicates at least one of a column width or a row width specified by the first user. [0162] describes various column operations, including a user moving column in a view. Therefore, a user moving a column in a view only available to the individual user specifies the width for the new column location, as Fig. 3 shows columns of varying widths in an interface.
With regard to Claim 3, Kawano teaches that the at least one processor obtains common setting information related to a display setting of the shared information and common to the first user and the second user, the first individual setting information is information related to a display setting of a portion of the shared information specified by the first user, and 
[0063] describes that users initially access shared layout information; each user is then able to change the display layout and store the changed layout as local layout information, which [0066] describes as then being accessed by a user as desired for displaying shared text information. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kawano with Koren, to further improve the editing process through custom layouts.
With regard to Claim 4, Kawano teaches that the first individual setting information includes identification information indicating the portion of the shared information, and the at least one processor identifies the portion based on the identification information, and identifies a portion of the shared information that does not include the identification information in the first individual setting information as the other portion. 
[0054] describes that text contents are displayed at user devices according to letter identifiers which identify the particular section of information that is to be displayed, as well as the positioning information as defined by the layout. Different text sections are displayed at each client in different positions, as defined by each individual layout at each client. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kawano with Koren, to further improve the editing process through custom layouts.
With regard to Claim 5, Kawano teaches that the at least one processor: records the first individual setting information in a terminal of the first user, records the common setting 
With regard to Claim 6, Koren teaches that the at least one processor: sets the common setting information based on an operation of an administrative user who is authorized to set the common setting information among the first user and the second user, and restricts the setting of the common setting information by an operation of another user who is not the administrative user. [0123] describes that a user that creates a view for sharing specifies parameters for the shared view. [0125]-[0142] describe several parameters that can be set on a per user basis, including specifying what data can be seen and what kind of interaction is available, including moving and sorting columns of data.
With regard to Claim 7, Koren teaches that the first individual setting information is associated with each of a plurality of browsers used by the first user, and the at least one processor: obtains the first individual setting information associated with a browser selected by the first user among the plurality of browsers, and displays the shared information on the display based on the first individual setting information associated with the browser selected by the first user. [0084] describes that the system permits access through an HTML application and a browser application. [0092] describes that users can access a shared application through a 
With regard to Claim 8, Koren teaches that the first user and the second user share a plurality of pieces of the shared information, the first individual setting information is associated with each of the plurality of pieces of the shared information, and the at least one processor: obtains selected shared information among the plurality of pieces of the shared information, obtains the first individual setting information associated with the selected shared information, and displays the selected shared information on the display based on the first individual setting information associated with the selected shared information. [0088] describes that a user inputs the setting information by moving an element, thereby modifying the layout of the obtained information only for the first user.
With regard to Claim 11, Kawano teaches that the first individual setting information indicates first display layout or first design setting of the shared information, and wherein the second individual setting information indicates second display layout or second design setting of the shared information. [0054] describes each of a first and second client device having distinct layouts for shared text information. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kawano with Koren, to further improve the editing process through custom layouts.




Response to Arguments
Applicant’s arguments have been considered but are moot, as the newly cited Kawano reference cures any deficiencies with regard to the prior art in teaching or suggesting the elements of the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
11/5/2021